Citation Nr: 1624995	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  00-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected Crohn's disease. 

2.  Entitlement to service connection for left knee condition, including arthritis with subluxation of the patella. 

3.  Entitlement to service connection for paralysis of the sciatic nerve. 

4.  Entitlement to service connection for substance abuse. 

5.  Entitlement to a compensable rating for abdominal scar, status post resection of small intestines

6.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia. 

7.  Entitlement to a rating in excess of 10 percent for painful abdominal scar, status post surgery for Chron's disease. 
8.  Entitlement to an effective date prior to May 24, 2012 for painful abdominal scar, status post surgery for Chron's disease. 

9.  Entitlement to an effective date prior to September 18, 2003 for service connection for abdominal scar, status post resection of small intestine. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issues of entitlement to a compensable rating for abdominal scar, status post resection of small intestines; entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease with histal hernia; entitlement to a rating in excess of 10 percent for painful abdominal scar, status post surgery for Chron's disease; entitlement to an effective date prior to May 24, 2012 for painful abdominal scar, status post surgery for Chron's disease; and entitlement to an effective date prior to September 18, 2003 for service connection for abdominal scar, status post resection of small intestine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board via a February 2016 correspondence that he requested a withdrawal of his appeal for the issues of entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected Crohn's disease; entitlement to service connection for left knee condition, including arthritis with subluxation of the patella; entitlement to service connection for paralysis of the sciatic nerve; and entitlement to service connection for substance abuse. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected Crohn's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for left knee condition, including arthritis with subluxation of the patella, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for paralysis of the sciatic nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for substance abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a correspondence dated February 23, 2016, the Veteran requested that the Board withdraw his appeal for the issues of entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected Crohn's disease; entitlement to service connection for left knee condition, including arthritis with subluxation of the patella; entitlement to service connection for paralysis of the sciatic nerve; and entitlement to service connection for substance abuse.  This correspondence was signed by the Veteran indicating his consent to the withdrawal of his appeal of these issues.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issue of entitlement to service connection for a low back disorder, including arthritis.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 


ORDER

The appeal seeking entitlement to service connection for a low back disorder, including arthritis, to include as secondary to service-connected Crohn's disease, is dismissed. 
The appeal seeking entitlement to service connection for left knee condition, including arthritis with subluxation of the patella, is dismissed. 

The appeal seeking entitlement to service connection for paralysis of the sciatic nerve is dismissed. 

The appeal seeking entitlement to service connection for substance abuse is dismissed. 


REMAND

In a February 2016 statement, the Veteran requested that the RO postpone his request for a Travel Board hearing and reschedule the hearing after further development of the following issues: entitlement to a compensable rating for abdominal scar, status post resection of small intestines; entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease with histal hernia; entitlement to a rating in excess of 10 percent for painful abdominal scar, status post surgery for Chron's disease; entitlement to an effective date prior to May 24, 2012 for painful abdominal scar, status post surgery for Chron's disease; and entitlement to an effective date prior to September 18, 2003 for service connection for abdominal scar, status post resection of small intestine.  The Veteran did not appear for the Travel Board hearing scheduled for February 23, 2016.  The Board therefore finds that the Veteran's appeal of these issues must be remanded in order to allow the Veteran to be scheduled for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a VLJ at the RO, in accordance with applicable procedures.  Notice should be sent to the Veteran as required. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


